Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Avery Goldstein on July 30, 2021.

The claims have been amended as follows: 

Claims 4, 7, 25, and 26 are canceled.

1.  (Currently amended) A domestic compact article folding machine [[(10)]] configured for autonomous article folding and having machine top and bottom ends 
the folding machine [[(10)]] comprising:
an active loading system [[(20)]] consisting of a first single conveyor layer [[(38)]] and located at the machine top end [[(12)]] on a front side;
 )]], wherein each pair of adjacent layers have at least 70 percent overlap therebetween and are parallel to one another; and
an active unloading system [[(22)]] consisting of a second single conveyor layer [[(38)]] and located at the machine bottom end on the front side[[(14)]],
characterized in that, 
the folding machine [[(10)]] is configured to fold the article at least once in a width of the article and at least once in a length of the article; 
the folding machine is a box-shaped enclosure with a machine peripheral surface that  in an operative mode, the loading system and the unloading system protrude[[s]] outwardly from the machine peripheral surface located on the front side. 

3.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the machine body [[(16)]] has exactly five conveyor layers and the loading and unloading systems 

5.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the loading system [[(20)]] comprises an active hanger [[(60)]] assembly which has an adjustable width portion and configured to match various article sizes.

6.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the loading system [[(20)]] is adjustable in a lateral direction and configured to accommodate and load various article sizes.



9.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the folding machine [[(10)]] is not configured to fold articles wider than 70 cm or longer than 150 cm or thicker than 15 mm.

15.  (Currently amended) The folding machine [[(10)]] according claim 1, wherein each pair of adjacent layers have at least 90 percent overlap therebetween.

16.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the loading system [[(20)]] is retractable, and folds inside the machine when not in use.

17.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the loading system [[(20)]] comprises a motorized loading active hanger [[(60)]] assembly located within the folding machine [[(10)]] when not in use and extendable outwardly therefrom in an operative mode.

18.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the loading system [[(20)]] has an adjustable width.

of the at least five stacked conveyor layers [[(38)]] located adjacently thereabove.

20.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the folding machine [[(10)]] comprises sensors configured for detecting existence, width and/or thickness and/or length of articles.

21.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein bed sheets are not supported.

22.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the folding machine [[(10)]] comprises an article treatment system (56).

24.  (Currently amended) The folding machine [[(10)]] according to claim 1, wherein the folding machine [[(10)]] comprises a heated roller (58) configured to press the article against [[the]] a conveyor [[(40)]].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is USPN 5,435,802 Kober.  The current claims are distinguished from Kober at least because Kober does not teach, suggest, or disclose a domestic compact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732